Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 28-49 are pending.  Claims 1-27 have been canceled.  Note that, the preliminary amendment filed 4/22/21 been entered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 32-45, and 47-49 are rejected under 35 U.S.C. 103 as being obvious over Scheibel et al (US 2016/0340611) in view of Dykstra et al (US 8,211,848); and Boutique et al (US 2015/0099684) or Frankenbach et al (US 2014/0349907).  Note that, the Examiner would like to point out that Scheibel et al qualifies as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2).  
Scheibel et al teach compositions that are highly concentrated in anionic surfactant, wherein the compositions may comprise at least about 50%, or at least about 60%, or at least about 70% by weight of anionic surfactant by weight of the composition, and wherein the compositions may be compact fluid detergents that are suitable for sale to consumers.  See para. 43.  Suitable anionic surfactants include alkyl alkoxylated sulfates such as alkyl ethoxylated sulfates wherein the alkyl groups contain from 8 to 30 carbon atoms and from 1 to 4 moles of ethylene oxide.  Additionally, other anionic surfactants may be used in the composition including alkyl benzene sulfonates, etc.  See paras. 44-50.  The detergent compositions may contain a solvent in amounts from about 0.5% to less than 25% by weight and include alkoxylated glycerine, glycerine, ethanol, propylene glycol (i.e., propanediol), diethylene glycol, etc., or mixtures thereof.  See paras. 58-74.  When he composition is a compact liquid detergent, the composition typically comprises from about 20% to 60% by weight of water.  See para. 79.  The compositions may contain amphiphilic alkoxylated grease cleaning polymers which have balanced hydrophilic and hydrophobic properties such that they remove grease particles from fabrics and surfaces.  A useful example is 600 g/mole polytethyleneimine core ethoxylated to 20 EO groups per NH, wherein these compounds may be used in amounts from about 0.1% to about 10% by weight.  See paras. 112-116.  Adjunct components may be used in the compositions and include enzymes, thickeners, etc.  See paras. 97 and 98.  The detergent composition may be formulated such that, during use in aqueous cleaning operations, the wash water will have a pH of between about 7 and about 12.  A buffer system may be used in the composition to control the pH, and suitable buffers include sodium carbonate, sodium citrate, etc.  See paras. 182-184.  Note that, the instant claims simply recite a method of manufacturing a concentrated liquid surfactant composition by mixing the required components together, and the Examiner asserts that the broad teachings of Scheibel et al clearly suggest a method of manufacturing a concentrated liquid surfactant composition by mixing the required components together in the specific amounts as recited by the instant claims.   
Scheibel et al do not teach a method of manufacturing a concentrated liquid surfactant composition wherein the composition contains a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate a composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, because the broad teachings of Scheibel et al suggest formulationg a composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of Scheibel et al would suggest compositions having the same single phase and isotropic properties as recited by the instant claims because Scheibel et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Scheibel et al.  
Claims 31 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al (US 2016/0340611) as applied to claims 28-30, 32-45, and 47-49 above, and further in view of Boutique et al (US 2015/0099684) or Frankenbach et al (US 2014/0349907).
Scheibel et al are relied upon as set forth above.  However, Scheibel et al do not teach the specific viscosity of the composition as recited by the instant claims.  
Boutique et al teach a compact liquid or gel-form laundry detergent composition.  See Abstract.  The compositions have a pH of from 6 to 9 and a pour viscosity of greater than about 1000 cps.  See para. 19.  
Frankenbach et al teach compact fluid laundry detergent compositions containing branched surfactants.  See Abstract.  The compositions have a viscosity of from about 300 cps to about 10000 cps.  See claims 8 and 9.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate the composition as taught by Scheibel et al to have a viscosity of 1000 cps, for example, with a reasonable expectation of success, because Boutique et al or Frankenback et al teach the formulation of a similar composition at a viscosity of 1000 cps, for example, and further, Scheibel et al teach that the amounts of types of required components added to the composition may be varied which would allow for the formulation of various compositions at various viscosity values.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached at (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/June 13, 2022